DETAILED ACTION
	Claims 10 and 20 are amended.
	Claims 15 and 22 are cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Applicants arguments filed on 6/24/22 have been fully considered, however they are not persuasive.  The reasons set forth below.

Allowable Subject Matter
Claims 10-14, 16 and 20-21 are allowed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravishankar et al US (20170366251 – Applicant IDS).
Regarding claim 1, Ravishankar et al teaches a satellite communication method (see paragraphs [0003]-[0004], When LEO/MEO satellites are processing satellites, IP packets and Layer 2 frames transmitted by user terminals are recovered at the satellite and transmitted on the gateway links and/or inter-satellite links), comprising: obtaining, by a first satellite, at a media access control (MAC) layer, at least one of data or signaling, wherein the first satellite is a low orbit satellite (see Fig. 3a, paragraphs [0081]-[0085], MAC/RLC, RRC and PDCP may be located in satellite or gateway depending on permitted complexity of satellite, the need to have mesh connectivity between user terminals); and in response to MAC-layer first processing needing to be performed on the at least one of the data or the signaling, performing, by the first satellite, the MAC-layer first processing on the at least one of the data or the signaling, wherein the MAC-layer first processing comprises at least one of hybrid automatic repeat request (HARQ) function processing or random access (RA) function processing (see Fig. 4d-4e and paragraphs [0135]-[0152], the LEO system uses HARQ signaling).
Regarding claim 2, Ravishankar et al teaches wherein an on-satellite system of the first satellite comprises a MAC entity and a below-MAC protocol layer entity (see paragraphs [0132]-[0134]) and wherein the MAC entity comprises a HARQ function module and a random access RA function module (see paragraphs [0135]-[0152]). 
Regarding claim 3, Ravishankar et al teaches wherein the MAC entity further comprises a first MAC control module that controls a HARQ function and an RA function (see paragraphs [0132]-[0152]). 
Regarding claim 4, Ravishankar et al teaches wherein the satellite communication method further comprises: response to automatic repeat request (ARQ) function processing needing to be performed on the at least one of the data or the signaling, performing, by the first satellite, the ARQ function processing on the at least one of the data or the signaling (see paragraphs [0135]-[0152]).
Regarding claim 5, Ravishankar et al teaches wherein an on-satellite system of the first satellite comprises a radio link control (RLC) entity, and wherein the RLC entity comprises an ARQ function module (see paragraphs [0081]-[0085]). 
Regarding claim 6, Ravishankar et al teaches wherein the satellite communication method further comprises: in response to MAC-layer second processing or above-MAC protocol layer processing needing to be performed on the at least one of the data or the signaling (see paragraphs [0081]-[0085]), sending, by the first satellite, the at least one of the data or the signaling to a second satellite (see Fig. 14a, , wherein the MAC-layer second processing comprises MAC layer function processing other than the HARQ function processing and the RA function processing (see paragraph [0112]), and wherein the second satellite is a medium orbit satellite or a high orbit satellite (see paragraphs [0081]-[0085], MEO satellite can be used). 
Regarding claim 7, Ravishankar et al teaches wherein the obtaining, by a first satellite, at a MAC layer, at least one of data or signaling comprises: receiving, by the first satellite, at a physical PHY layer, the at least one of the data or the signaling that is sent by a terminal device; performing PHY layer processing on the at least one of the data or the signaling; and sending the at least one of the data or the signaling to the MAC layer (see paragraphs [0081]-[0085]).
Regarding claim 8, Ravishankar et al teaches wherein the signaling on which the MAC-layer first processing needing to be performed comprises at least one of random access process signaling or HARQ process signaling (see paragraphs [0135]-[0152])
Regarding claim 9, Ravishankar et al teaches, wherein the signaling on which an above-MAC protocol layer processing needing to be performed comprises radio resource control (RRC) signaling (see paragraphs [0081]-[0085]).
Regarding claim 17, Ravishankar et al teaches a satellite, comprising: an on-satellite system (see paragraphs [0003]-[0004], When LEO/MEO satellites are processing satellites, IP packets and Layer 2 frames transmitted by user terminals are recovered at the satellite and transmitted on the gateway links and/or inter-satellite links), comprising: a media access control (MAC) entity (see Fig. 3a, paragraphs [0081]-[0085], MAC/RLC, RRC and PDCP may be located in satellite or gateway depending on permitted complexity of satellite, the need to have mesh connectivity between user terminals), wherein the MAC entity comprises a hybrid automatic repeat request (HARQ) function module and a random access RA function module; and a below-MAC protocol layer entity (see Fig. 4d-4e and paragraphs [0135]-[0152], the LEO system uses HARQ signaling); at least one processor; and one or more memories coupled to the at least one processor and storing computer instructions for execution by the at least one processor, wherein the computer instructions instruct the at least one processor to: obtain at least one of data or signaling, wherein the satellite is a low orbit satellite (see Fig. 3a, paragraphs [0081]-[0085], MAC/RLC, RRC and PDCP may be located in satellite or gateway depending on permitted complexity of satellite, the need to have mesh connectivity between user terminals); and in response to MAC-layer first processing needing to be performed on the at least one of the data or the signaling, perform, the MAC-layer first processing on the at least one of the data or the signaling, wherein the MAC-layer first processing comprises at least one of hybrid automatic repeat request (HARQ) function processing and random access (RA) function processing (see Fig. 4d-4e and paragraphs [0135]-[0152], the LEO system uses HARQ signaling).
Regarding claim 18, Ravishankar et al teaches wherein the on-satellite system of the satellite further comprises a radio link control (RLC) entity (see paragraphs [0081]-[0085]), wherein the RLC entity comprises an automatic repeat request (ARQ) function module, and wherein the computer instructions further enabled further instruct the at least one processor to: in response to ARQ function processing needing to be performed on the at least one of the data or the signaling, perform the ARQ function processing on the at least one of the data or the signaling (see paragraphs [0135]-[0152]).
Regarding claim 19, Ravishankar et al teaches wherein the computer instructions further enabled further instruct the at least one processor to: in response to MAC-layer second processing or above-MAC protocol layer processing needing to be performed on the at least one of the data or the signaling (see paragraphs [0081]-[0085]), send the at least one of the data or the signaling to a second satellite, wherein the MAC-layer second processing comprises MAC layer function processing other than the HARQ function processing and the RA function processing (see paragraph [0112]), and wherein the second satellite is a medium orbit satellite or a high orbit satellite (see paragraphs [0081]-[0085], MEO satellite can be used).

Remarks
	Applicant argues:
		Ravishankar fails to disclose, expressly or inherently, that
MAC-layer processing “comprises at least one of hybrid automatic repeat request (HARQ)
function processing or random access (RA) function processing.
	In response, the Examiner respectfully submits:
		The rejection is maintained because Ravishankar does in fact teach the limitation as broadly claimed by the Applicant.  As argued and pointed out by the Applicant, Ravishankar teaches the use of MAC layer in paragraphs [0166]-[0189] for processing of various traffic.  Further Ravishankar points out the use of HARQ in this system due to delays being much shorter, as described in paragraph [0135].  It is apparent that HARQ can be carried out during MAC layer processing in order to create a flexible and efficient MAC layer and related processing, paragraph [0166]. All these protocols work together in order to implement the invention of Ravishankar, HARQ would be implemented during MAC-layer processing, and therefore the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478